Citation Nr: 1629498	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lower back.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.

This decision came to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran believes he is entitled to service connection for arthritis of the lower back.  For the following reasons, the Board finds a remand is necessary for further evidentiary development.

In an April 2013 Form 9, the Veteran requested a Board hearing by live videoconference.  In February 2016, the Veteran was scheduled for a live videoconference hearing in April 2016.  The Veteran, due to a previously scheduled obligation, asked for the hearing to be re-scheduled in August 2016.  To date, the record does not demonstrate the Veteran's hearing has been rescheduled or conducted.

The Board finds there was good cause for the Veteran's failure to appear for the hearing.  The Veteran is reminded, however, that should he fail to report to the next scheduled hearing, the Board will consider the hearing request withdrawn, if good cause for missing the hearing is not later presented.  See 38 C.F.R. § 20.704(d)(2015). 

The Board notes that the Veteran's treating physician submitted a statement in July 2012 in which he stated it was possible that the Veteran's spondylolisthesis was caused by his in-service fall.  This statement, however, does not adequately support a full grant of the claimed-for condition.  Medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran's physician's statement relies on speculative language, and does not provide a rationale or reasoning for his speculation.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a live videoconference hearing with a VLJ.  

2. Schedule the Veteran for an examination with an appropriate examiner to obtain an opinion as to the nature and etiology of the Veteran's lower back condition.

The examiner should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the lower back condition is related to the Veteran's fall in-service.

The examiner should particularly discuss the treating physician's July 2012 statement that the Veteran's current condition is possibly related to his in-service fall.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




